Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00537-CR

                            Donald Martin MOORE,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 144th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2016CR5878
                   Honorable Mark Luitjen, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED September 25, 2019.


                                        _________________________________
                                        Patricia O. Alvarez, Justice